DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II with Ti3C2 as the MXene species and BaTiO3 as the perovskite species in the reply filed on 12/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Restriction is FINAL.

Status of Claims
Claims 1-14, and 17-18 are pending.  
Claims 1-14 have been withdrawn.
Claims 15-16 and 19-20 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “perovskite -type” in claim 1 is a relative term which renders the claim indefinite. The term “perovskite type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the disclosure provides some examples of a perovskite-type materials in paragraph [0078]  and perovskite like “usually refers to…” a set of materials in paragraph [0079] of the specification but it is not clear whether the claim is limited to these named example materials.  Clarification is required.  For purposes of furthering prosecution, examiner interprets as limited to the named examples in the specification.
Claim 1 recites “”oriented perovskite, perovskite-type or perovskite-like precursor”.  However, paragraph [0038] of the specification recites  “As used herein, the term "perovskite, perovskite-type, or perovskite-like precursor composition" refers to a composition in which the perovskite, perovskite-type, or perovskite-like material are not yet oriented, and are present either as amorphous or microcrystalline materials, the latter being insufficient to exhibit distinct powder XRD patterns.  As such it is not clear whether the perovskite material is a precursor composition or is oriented or what constitutes the metes and bounds of the claim”.  Clarification and correction are required.  For purposes of furthering prosecution, examiner interprets as either oriented or not oriented.
Claim 17 recites the limitation "the at least one layer of oriented perovskite, perovskite-type, or perovskite-like precursor" in lines 3-4.  There is insufficient .
Claim 18 recites the limitation "The composition of claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the term “a metallic layer” in line 1 and again in line 2 of the claim.  It is not clear whether there are two metallic layers or if each of the recitations of “a metallic layer” represent the same metallic layer.  If the same layer is represented it is requested that the second recitation of “a metallic layer” be revised to “the metallic layer.  Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckman et al (US 2015/0298161 A1) in view of Ghidiu et al (US 2017/0294546 A1).
Regarding claim 17, Beeckman discloses a solid state microstructure substrate of glass or silicon (dielectric substrate) an intermediate layer arranged on the substrate and a thin film layer comprising a preferentially oriented perovskite related or perovskite-like material (the intermediate layer sandwiched between the dielectric substrate and the at least one layer of oriented perovskite, perovskite type or perovskite-like precursor)  (abstract and [0011]) (a structure comprising a stacked assembly). Beeckman teaches the perovskite related or perovskite-like material may be BaTiO3 [0081]. 
Beeckman does not teach the intermediate layer as Mxene (Ti3C2).  
However, Beeckman teaches the intermediate layer is a layer which allows for assistance in achieving preferential orientation of the perovskite structure in one single direction with respect to the substrate [0002] and teaches orientation of the perovskite on the C-axis [0024].  Beeckman teaches the desire to be able to deposit on a variety of 3C2 [0013], [0014] dispersed in a solvent deposited by for example spin or dip coating to various substrates (ie glass/plastic) [0015] and comprising platelets oriented to be coplanar with the substrate surface [0018], [0020] to form an transparent [0009] conductors that may be used for applications in electronic devices [0009] such as touchscreen electronics and solar cells.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the intermediate layer of Beekman with a MXene layer of material such as Ti3C2 as taught by Ghidui as a functionally equivalent layer which provides a solvent dispersed coating useful on a variety of substrates that, because of its 2-D platelet structure oriented to be coplanar with the substrate, will provide the perovskite structure a preferential orientation on the C-axis and will provide optical transparency advantageous for use in touchscreen electronics and solar cells.  
Regarding claim 18, Beeckman in view of Ghidiu teaches all of the limitations of claim 17 and Beeckman further teaches the substrate may have a Ti (metal) layer on it (a metallic layer sandwiched between the dielectric substrate and the MXene layer [0086].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784